Citation Nr: 0400005	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  00-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
recurrent subluxation of the left shoulder. 

2.  Entitlement to an increased (compensable) evaluation for 
chronic arthralgia of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to October 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  

The issue of entitlement to an increased evaluation for 
chronic arthralgia of the left knee is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.

The May 2002 Written Brief Presentation and a December 2002 
statement from the veteran's representative are new claims 
for an increased (compensable) evaluation for the veteran's 
service-connected left shoulder disability.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO notified the veteran in a letter dated March 9, 
2000, that it had denied his claim for a compensable 
evaluation for recurrent subluxation of the left shoulder.  

2.  The veteran submitted a notice of disagreement, dated 
September 29, 2000, and a statement of the case was issued on 
October 10, 2000.

3.  The RO received a Written Brief Presentation, dated May 
1, 2002, from the veteran's representative which requested a 
compensable evaluation for the veteran's left shoulder 
disability.  

4.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

5.  In a September 2003 letter, the Board notified the 
veteran and his representative that they had 60 days to 
request a hearing or to submit additional evidence or 
argument showing that a substantive appeal was filed on time; 
neither the veteran nor his representative replied. 


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the February 2000 rating decision which denied 
a compensable evaluation for subluxation of the left 
shoulder, and good cause has not been shown to support the 
grant of an extension of the time limit for filing the 
present appeal.  38 U.S.C.A.    §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a compensable 
evaluation for his service-connected left shoulder 
disability.  For the reasons set forth below, the Board finds 
that it is without jurisdiction to consider this claim; 
hence, the appeal is dismissed.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R.            § 20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a letter from the RO dated March 9, 2000, 
notified the veteran that his claim for a compensable 
evaluation for recurrent subluxation of the left shoulder had 
been denied in a February 2000 rating decision.  After the 
veteran filed an NOD, the RO issued an SOC on October 10, 
2000.  In a cover letter accompanying the SOC, the RO stated:

If you decide to continue your appeal, you will 
need to file a formal appeal.  You can do that by 
completing and filing the enclosed VA Form 9, 
Appeal to Board of Veteran' Appeals.  Please read 
the instructions that come with the VA Form 9 very 
carefully.  They tell you what you need to do, and 
how much time you have to do it, if you want to 
continue your appeal.  They also tell you how to 
get assistance, about your hearing rights, and 
about a number of other important things.

(emphasis in the original).  The RO never received a VA Form 
9 from the veteran after issuing the SOC.  In a Written Brief 
Presentation, dated May 1, 2002, the veteran's representative 
indicated that the veteran wished to continue his appeal 
concerning an increased evaluation for a left shoulder 
disability.  Unfortunately, this document was received well 
after the time limit for filing a substantive appeal, which, 
in this case, was March 10, 2001, one year after the veteran 
was notified that the RO had denied his claim.

As a result, the Board notified the veteran in a September 
2003 letter that his substantive appeal was untimely.  The 
Board notified the veteran and his representative that they 
had 60 days to request a hearing or submit evidence and 
argument concerning the timeliness of his substantive appeal.  
To date, however, neither the veteran nor his representative 
replied to that letter.  

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the Board is currently without jurisdiction to 
consider his claim, and the appeal is dismissed.  

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
VCAA essentially clarifies VA's duty to notify claimants of 
any information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to this case.


ORDER

The appeal is dismissed.


REMAND

The Board finds that additional action is required before it 
can adjudicate the issue of entitlement to an increased 
evaluation for chronic arthralgia of the left knee.  The 
Board is required to address the Veterans Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The 
VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the Board notes that the veteran has not been 
notified of the VCAA, or of the division of responsibility 
between the VA and himself in obtaining evidence in support 
of his claim.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  
Accordingly, this procedural error must be addressed prior to 
final appellate review.  

The Board notes further, that in this case, the Board 
undertook additional evidentiary development pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002).  
However, a subsequent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because it permits the 
Board to consider additional evidence without having to 
return the case to the RO for initial consideration of that 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit explained that when the Board considered 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver, an appellant has no means to obtain one 
review on appeal to the Secretary as provided by 38 U.S.C.A. 
§ 7104(a) (West 2002) because the Board is the only appellate 
tribunal under the Secretary.  Consequently, it appears that 
evidence obtained by the Board cannot be considered by the 
Board as an initial matter. 

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to a 
compensable evaluation for chronic 
arthralgia of the left knee should be 
readjudicated in accordance with all 
governing legal criteria, including  the 
VCAA.  In doing so, it should be ensured 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
division of responsibilities between the 
VA and the veteran in obtaining evidence 
in support of his claim.  Likewise, it 
should be ensured that all of the VCAA 
notice obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  The RO 
should also review the veteran's claim in 
light of all evidence associated with the 
claims file subsequent to its last review 
including the November 2002 VA 
examination conducted at the request of 
the Board.  

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case, wherein all 
applicable law and regulations pertaining 
to the VCAA  must be fully set forth.  
Thereafter, the veteran must be afforded 
an appropriate opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



